          Case 2:05-mc-02025 Document 421 Filed 04/06/21 Page 1 of 12




RILEY RIPER HOLLIN & COLAGRECO
By: Christopher H. Schubert, Esquire (Pro Hac Vice to be filed)
       Attorney I.D. No. 47475
       chriss@rrhc.com
     Michael T. Shiring, Esquire (Pro Hac Vice to be filed)
       Attorney I.D. No. 78633
       mikes@rrhc.com
717 Constitution Drive, Suite 201
Exton, Pennsylvania 19341
(610) 458-4400

Raymond P. Bolaños (CSB # 142069) (Pro Hac Vice to be filed)
rb2659@att.com
AT&T SERVICES, INC.
Legal Department
430 Bush Street, 6th Floor                           Attorneys for Plaintiff
San Francisco, CA 94108                              New Cingular Wireless PCS, LLC
(415) 268-9491                                       d/b/a AT&T Mobility


               IN THE UNITED STATES DISTRICT COURT
            FOR THE WESTERN DISTRICT OF PENNSYLVANIA


NEW CINGULAR WIRELESS PCS, LLC                     : DOCKET NO.
d/b/a AT&T MOBILITY                                :
                Plaintiff                          :
                                                   :
              vs.                                  :
                                                   :
CITY OF PITTSBURGH,                                :
COMMONWEALTH OF PENNSYLVANIA                       : CIVIL ACTION
               Defendant                           :


                COMPLAINT FOR DECLARATORY AND INJUNCTIVE
                 RELIEF AND REQUEST FOR EXPEDITED REVIEW

       Plaintiff, New Cingular Wireless PCS, LLC, d/b/a AT&T Mobility, by and through its

attorneys Riley Riper Hollin & Colagreco, P.C., hereby files this complaint for declaratory and

injunctive relief against the City of Pittsburgh, Commonwealth of Pennsylvania, and further




                                              1
              Case 2:05-mc-02025 Document 421 Filed 04/06/21 Page 2 of 12




requests expedited disposition of this matter pursuant to the Telecommunications Act of 1996, 47

U.S.C. §332(c)(7)(B)(v), and in support thereof avers as follows:

                                         INTRODUCTION

         1.      AT&T has been attempting to place “small cell” wireless facilities (i.e., small

antennas and related equipment) on poles in the City’s rights-of-way, to provide and improve

wireless services in the City. Federal law limits the ability of municipalities to block installation

of such facilities, based on nationwide goals of promoting the widespread availability of advanced,

reliable wireless services. The City has violated this federal law, and AT&T seeks declaratory and

injunctive relief as set forth herein.

                                          THE PARTIES

         2.      Plaintiff New Cingular Wireless PCS, LLC, d/b/a AT&T Mobility (“AT&T”), is a

Delaware limited liability company registered in the Commonwealth of Pennsylvania as a foreign

corporation. AT&T maintains principal corporate offices in the Commonwealth at 200 North

Warner Road, King of Prussia, PA 19406.

         3.      Defendant City of Pittsburgh (“City”) is a city of the second-class of the

Commonwealth of Pennsylvania and is governed by the Home Rule Charter of the City of

Pittsburgh, Pennsylvania, and various ordinances adopted pursuant to the authority thereof, as

codified in the Pittsburgh Code, enacted on May 29, 1979, by Ordinance No. 15. The City

maintains administrative offices at the City County Building, 414 Grant Street, Pittsburgh, PA

15219.

                                  JURISDICTION AND VENUE

         4.       This action arises under the laws of the United States, including the

Communications Act of 1934, as amended by the Telecommunications Act of 1996, 47 U.S.C. §§



                                                 2
             Case 2:05-mc-02025 Document 421 Filed 04/06/21 Page 3 of 12




253 and 332. The United States District Court for the Western District of Pennsylvania has

jurisdiction over this matter pursuant to: (a) 28 U.S.C. §§1331 (federal question) and 1337

(commerce) relating to a dispute arising under the laws of the United States and the

Telecommunications Act of 1996, 47 U.S.C. §332(c)(7); and (b) 28 U.S.C. §§ 2201(a) and 2202

relating to the court’s authority to issue declaratory relief where an actual controversy exists.

        5.      Venue is proper in the United States District Court for the Western District of

Pennsylvania pursuant to 28 U.S.C. §1391(b)(2), in that a substantial part of the events or

omissions giving rise to this action occurred in the Western District of Pennsylvania and the

defendant is located within the Western District of Pennsylvania and has substantial and continuing

contacts within this judicial district.

                           LEGAL AND FACTUAL BACKGROUND

        6.      AT&T is a provider of “telecommunications services” as that term is defined by the

Communications Act of 1934, as amended by the Telecommunications Act of 1996 (the “TCA”),

47 U.S.C. §151 et seq. To provide such services to consumers, enterprise customers and public

safety agencies, AT&T builds, owns, and operates personal wireless service facilities.

        7.      One type of personal wireless facility that AT&T constructs for providing wireless

services are “small cells,” which typically consist of short, nonintrusive antennas and supporting

equipment attached to utility poles and other structures in public rights-of-way, which assist in

providing coverage for wireless services.

        8.      Under the TCA, municipalities must act upon applications to place wireless

facilities within a “reasonable period of time” (47 U.S.C. § 332(c)(7)(B)(ii)); local regulations may

not “prohibit or have the effect of prohibiting the ability” of a carrier to provide

telecommunications services (47 U.S.C. § 253(a)); and local regulation of the placement of



                                                  3
             Case 2:05-mc-02025 Document 421 Filed 04/06/21 Page 4 of 12




wireless facilities “shall not prohibit or have the effect of prohibiting the provision of personal

wireless services” (47 U.S.C. § 332(c)(7)(B)(i)(II)). The Federal Communications Commission

(“FCC”) has promulgated orders interpreting and implementing Sections 253 and 332 of the Act,

which include specification of reasonable periods of time under Section 332 and identification of

the type of local action, or inaction, that may unlawfully prohibit service.

       9.       Specifically, in its 2009 Shot Clock Order, the FCC defined specific “reasonable”

timeframes within which state and local governments must act on a request for the placement,

construction or modification of personal wireless service facilities under 47 U.S.C.

§332(c)(7)(B)(ii). See Petition for Declaratory Ruling to Clarify Provisions of Section

332(c)(7)(B) to Ensure Timely Siting Review and to Preempt Under Section 253 State and Local

Ordinances that Classify All Wireless Siting Proposals as Requiring a Variance, FCC Declaratory

Ruling, 24 FCC Rcd. 13994 (Nov. 18, 2009).

       10.      Thereafter, in its 2018 Small Cell Order, the FCC clarified that in regard to small

cell facilities, a “reasonable period of time” is 60 days to process applications requesting

collocations on existing structures, and 90 days to process all other applications. Small Cell Order,

¶ 106, ¶ 111. Accordingly, if state or local governments do not act upon applications within those

timeframes, then a “failure to act” has occurred and personal wireless service providers may seek

redress in a court of competent jurisdiction within 30 days, as provided in Section 332(c)(7)(B)(v)

of the TCA.

       11.      The City is a home rule charter municipality. As such, the City has all home rule

powers and may perform any function and exercise any power not denied by the Constitution, the

laws of Pennsylvania, or the Pittsburgh Home Rule Charter. This is true regardless of whether such




                                                  4
              Case 2:05-mc-02025 Document 421 Filed 04/06/21 Page 5 of 12




powers or functions are presently available to the City or may in the future become available.

Pittsburgh Home Rule Charter (the “City Code”), Article I, Section 101.

        12.      Title Four, Article II, Chapter 427 of the City Code governs the installation of

telecommunications systems in the public rights-of-way. Specifically, Section 427.01 provides

that:

        “No person shall construct, operate or continue to operate a telecommunications system
        which occupies the streets, public ways and public places within the City without having
        been issued a ROW Use Agreement or licenses by the Director of the Department of
        Mobility and Infrastructure.”

        City Code, § 427.01.

        13.      Thus, pursuant to the City Code, a right-of-way use agreement is required to

construct, operate or continue to operate a telecommunications system within the City’s public

rights-of-way. Id. However, nothing in the City Code requires an applicant to have an executed

right-of-way use agreement in hand as a condition precedent for filing the initial application for a

telecommunications system within the public rights-of-way.

        14.      On or about August 3, 2020, the City’s Department of Mobility and Infrastructure

(“DOMI”) provided to AT&T a draft right-of-way use agreement (“ROW Agreement”). The ROW

Agreement as initially presented would require AT&T to pay an annual fee of $870 for each small

cell facility comprised of a pole with antennas. The City later advised AT&T that the City’s actual

adopted fee for such telecommunications installations would be $850 annually, and that the final

ROW Agreement would be revised accordingly.

        15.      The FCC’s presumptively reasonable annual fee is $270 for all recurring charges

for each small cell located within the ROW, including any possible ROW access fee or fee for

attachment to municipally-owned structures in the ROW. Small Cell Order, ¶ 79.




                                                 5
              Case 2:05-mc-02025 Document 421 Filed 04/06/21 Page 6 of 12




        16.      Thus, the City’s recurring fee for such telecommunications installations exceeds

the FCC’s presumptively reasonable recurring fee by nearly 215%, in violation of federal law.

        17.      As set out in the Small Cell Order, “[A]ll providers have limited capital dollars to

invest, funds that are quickly depleted when drained by excessive ROW fees. . . [C]ompetitive

demands will force carriers to deploy small cells in the largest cities. But, when those largest cities

charge excessive fees to access ROWs and municipal ROW structures, carriers’ finite capital

dollars are prematurely depleted, leaving less for investment in mid-level cities and smaller

communities. Larger municipalities have little incentive to not overcharge, and mid-level cities

and small municipalities have no ability to avoid this harm.” Small Cell Order, ¶ 61.

        18.      The City refuses and continues to refuse to reduce its recurring fees to align them

with federal law.

        19.      Given that the City’s recurring fee for such telecommunications installations

exceeds the FCC’s presumptively reasonable recurring fee, AT&T has been unwilling to sign the

City’s ROW Agreement.

        20.      On December 8, 2020, AT&T finalized submission of two pole permit applications

through the City’s web-based filing portal known as “OneStopPGH” and paid the required filing

fees to the City.

        21.      Both applications involved the swap-out of existing decorative light poles owned

by the City with replacement poles of substantially similar design, the collocation of antennas at

the top of each pole, and installation of radio equipment to be housed in equipment shrouds




                                                  6
             Case 2:05-mc-02025 Document 421 Filed 04/06/21 Page 7 of 12




attached to the side of the poles (the “Proposed Facilities”). See DOMI-PL-2020-06542, at fn.      1



and DOMI-PL-2020-06525, at fn. 2 (together, the “Applications”).

       22.      The Small Cell Order shot clock for the Applications is 90 days. The shot clock on

the Applications has not been tolled, and it expired on March 8, 2021, with the City taking no

action on the Applications.

       23.      AT&T is informed and believes that the City’s failure to act appropriately on the

Applications is based on AT&T’s refusal to sign the City’s ROW Agreement which mandates

payment to the City of the above-stated inappropriate and illegal fees.

       24.      As set forth below, the City’s acts and inaction violate federal law.

                                FIRST CLAIM FOR RELIEF
                        (Unreasonable Delay and Shot Clock Violation)
                        (47 U.S.C. § 332(c)(7)(B)(ii); 47 C.F.R. § 1.6003)

       25.      AT&T hereby incorporates by reference the allegations of paragraphs 1 through 24,

inclusive, as though fully set forth herein.

       26.      The TCA requires the City to act upon AT&T’s Applications for the Proposed

Facilities within a “reasonable period of time.” 47 U.S.C. § 332(c)(7)(B)(ii).

       27.      The City failed to act within a reasonable period of time upon the Applications.

       28.      The City violated 47 U.S.C. § 332(c)(7)(B)(ii), as implemented by 47 C.F.R. §

1.6003 and the Small Cell Order, by failing to approve or deny the Applications submitted for final

processing on or before expiration of the applicable shot-clock on March 8, 2021.



1
 https://onestoppgh.pittsburghpa.gov/pghprod/pub/lms/Default.aspx?PossePresentation=Public&
PosseObjectId=38641154
2
 https://onestoppgh.pittsburghpa.gov/pghprod/pub/lms/Default.aspx?PossePresentation=Public&
PosseObjectId=38641164



                                                  7
             Case 2:05-mc-02025 Document 421 Filed 04/06/21 Page 8 of 12




       29.      The City violated 47 U.S.C. § 332(c)(7)(B)(ii) by unreasonably delaying approval

of reasonable and lawful license terms for the installation of small cell facilities on poles located

in the City rights-of way.

       30.      AT&T will suffer imminent irreparable harm if the City continues to violate the

law and delays processing AT&T’s small cell applications and executing a ROW Agreement.

Further, the entry of an injunction will serve the public interest by preserving the purpose of the

Telecommunications Act to “encourage the rapid deployment of new telecommunications

technologies.” TCA, 110 Stat. 56.

       WHEREFORE, AT&T prays for judgment as set forth below.

                                SECOND CLAIM FOR RELIEF
                                     (Effective Prohibition)
                                 (47 U.S.C. § 332(c)(7)(B)(i)(II))

       31.      AT&T hereby incorporates by reference the allegations of paragraphs 1 through 30,

inclusive, as though fully set forth herein.

       32.      Section 332 of the TCA mandates that local regulation of the placement of wireless

facilities “shall not prohibit or have the effect of prohibiting the provision of personal wireless

services.” 47 U.S.C. § 332(c)(7)(B)(i)(II).

       33.      The City has effectively prohibited AT&T’s provision of personal wireless

services, by failing to timely act upon AT&T’s Applications, failing to approve the Applications,

and failing to offer reasonable and lawful license terms in connection with the Applications.

       34.      Local inaction by the end of the applicable small cell shot clock amounts to a

presumptive prohibition on the provision of personal wireless services within the meaning of the

TCA. See Small Cell Order, ¶¶ 116-129. The FCC has explained that when a local government

does not issue all necessary permits and authorizations in a timely manner, litigation will be



                                                 8
              Case 2:05-mc-02025 Document 421 Filed 04/06/21 Page 9 of 12




expedited, and wireless services providers will have a straightforward path to fast and complete

injunctive relief. Id.

        35.      The City’s shot clock violation constitutes an effective prohibition on AT&T’s

provision of personal wireless services, in violation of Section 332 of the TCA.

        36.      An effective prohibition, in violation of the TCA, also occurs when a local

requirement “‘materially limits’ or inhibits the ability of any competitor or potential competitor to

compete in a fair and balanced legal and regulatory environment” (Small Cell Order, ¶ 35), such

as “where a [local regulation] materially inhibits a provider’s ability to engage in . . . a variety of

activities related to its provision of a covered service” (id. at ¶ 37). The material inhibition analysis

“focuses on the service the provider wishes to provide, . . . including facilities deployment to

provide existing services more robustly, or at a better level of quality.” Id., n. 95. A local

government “could materially inhibit service in numerous ways – not only by rendering a service

provider unable to provide existing service in a new geographic area or by restricting the entry of

a new provider in providing service in a particular area, but also by materially inhibiting the

introduction of new services or the improvement of existing services.” Id., ¶ 37.

        37.      The City, by refusing to act on AT&T’s small cell Applications and failing to offer

licensing terms that fully comply with federal law, has materially inhibited AT&T’s effort to

improve its wireless network by building small cell wireless facilities in the City. The City has

thus effectively prohibited AT&T from providing personal wireless services in the City.

        38.      The City has also effectively prohibited AT&T’s provision of personal wireless

services, in that its failure to approve AT&T’s Applications has prevented AT&T from remedying

a significant service capacity gap via the least intrusive means. AT&T’s Proposed Facilities will

help AT&T address a significant service capacity gap in the City by providing and improving



                                                   9
          Case 2:05-mc-02025 Document 421 Filed 04/06/21 Page 10 of 12




critical wireless services, by, inter alia, offloading network traffic carried by existing macro

facilities in the area and enabling faster data rates.

        39.     By placing the Proposed Facilities (and future proposed facilities) in an area where

AT&T’s existing wireless telecommunications facilities are constrained, and where AT&T

experiences especially high network traffic, AT&T can close its service gaps and address its

customers’ existing and forecasted demands for expanded wireless services. AT&T selected the

Proposed Facilities locations as the best available and least intrusive means to address its service

objectives.

        40.     AT&T will suffer imminent irreparable harm if the City continues to delay

processing AT&T’s Applications (and future applications), based on the City’s insistence on

mandating license terms and fees that violate federal law. Further, the entry of an injunction will

serve the public interest by preserving the purpose of the TCA to “encourage the rapid deployment

of new telecommunications technologies.” TCA, 110 Stat. 56.

        WHEREFORE, AT&T prays for judgment as set forth below.

                                  THIRD CLAIM FOR RELIEF
                                     (Effective Prohibition)
                                        (47 U.S.C. § 253)

        41.     AT&T hereby incorporates by reference the allegations of paragraphs 1 through 40,

inclusive, as though fully set forth herein.

        42.     Under Section 253 of the TCA, local government regulation may not “prohibit or

have the effect of prohibiting the ability” of a carrier to provide telecommunications services.

        43.     Section 253 of the TCA prohibits both express and de facto moratoria on permit

applications to place telecommunications facilities. In the Matter of Accelerating Wireline

Broadband Deployment by Removing Barriers to Infrastructure Investment, 33 FCC Rcd. 7705,



                                                   10
          Case 2:05-mc-02025 Document 421 Filed 04/06/21 Page 11 of 12




¶¶ 149, 167 (FCC rel. Aug. 3, 2018) (hereinafter, “FCC Moratoria Ruling”). Moratoria—whether

express or de facto—violate the TCA and are unlawful because they prohibit or have the effect of

prohibiting the provision of wireless telecommunications services. Id. ¶ 151. De facto moratoria

are state or local actions “that effectively halt or suspend the acceptance, processing, or approval

of applications or permits for telecommunications services or facilities.” Id. ¶ 149. Examples

include refusals to process applications, refusals to issue permits for a category of structures, such

as a city-owned pole, and frequent and lengthy delays. Id.

       44.     The City’s delay in failing to approve or reject the Applications, and its insistence

on demanding acceptance of unlawful and unreasonable terms and fees for installation of facilities

in the City rights-of-way, constitute a de facto moratorium in violation of Section 253 of the TCA.

       45.     AT&T will suffer imminent irreparable harm if the City continues to delay

processing AT&T’s Applications (and other future applications). Further, the entry of an

injunction will serve the public interest by preserving the purpose of the TCA to “encourage the

rapid deployment of new telecommunications technologies.” TCA, 110 Stat. 56.

       WHEREFORE, AT&T prays for judgment as set forth below.

                                     PRAYER FOR RELIEF

       WHEREFORE, AT&T prays for relief against the City as follows:

         a) For a declaration and judgment that the City has violated the TCA by failing to act

             within a reasonable period of time on AT&T’s Applications;

         b) For a declaration and judgment that the City has violated the TCA by effectively

             prohibiting AT&T from improving and providing personal wireless services and

             telecommunications services;




                                                 11
         Case 2:05-mc-02025 Document 421 Filed 04/06/21 Page 12 of 12




         c) For an order in mandamus or an injunction mandating that the City grant forthwith

            AT&T’s Applications and immediately issue all permits and all other authorizations

            necessary for the construction of the Proposed Facilities;

         d) For an order in mandamus or an injunction prohibiting the City from charging

            excessive, unreasonable, and illegal fees in violation of federal law;

         e) For an award of AT&T’s costs of suit herein; and

         f) For such other and further relief as the Court may deem just and proper, including

            retaining jurisdiction over this matter to ensure compliance with any order that the

            Court may issue.

                          REQUEST FOR EXPEDITED REVIEW

       Section 332 of the TCA provides AT&T a private right of action for the City’s failure to

act on AT&T’s wireless facility permit applications, and states that “[t]he court shall hear and

decide such action on an expedited basis.” 47 U.S.C. § 332(c)(7)(B)(v). AT&T respectfully

requests a hearing and decision by the Court on an expedited basis as provided by the TCA.


Respectfully submitted,

 RILEY RIPER HOLLIN & COLAGRECO, P.C.


 By:    ______________________________               By: ______________________________
        Christopher H. Schubert, Esquire                  Raymond P. Bolaños
          Attorney I.D. No. 47475                           Attorney I.D. CSB #142069
          chriss@rrhc.com                                   rb2659@att.com
        Michael T. Shiring, Esquire                       AT&T SERVICES, INC.
           Attorney I.D. No. 78633                        Legal Department
           mikes@rrhc.com                                 430 Bush Street, 6th Floor
        717 Constitution Drive, Suite 201                 San Francisco, CA 94108
        Exton, PA 19341                                   (415) 268-9491
        (610) 458-4400

        Attorneys for Plaintiff New Cingular Wireless PCS, LLC, d/b/a AT&T Mobility


                                               12
